        Case 1:20-cr-02046-SAB      ECF No. 24    filed 01/28/21   PageID.55 Page 1 of 2




 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4   Attorney for Defendant
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
                              The Honorable Stanley A. Bastian
 9
10   United States of America,
11                                   Plaintiff,        No. 1:20-cr-2046-SAB
12          v.                                         Motion to Expedite Hearing
13
     Charlie J. Peters,                                Without Oral Argument
14                                                     February 4, 2021, 6:30 p.m.
                                  Defendant.
15
16          Charlie J. Peters hereby moves this court to consider on an expedited basis his
17
     separately filed Motion for Discovery and/or to Compel. Mr. Peters respectfully
18
     requests that the Court bypass the standard hearing times set forth in Local Rule
19
20   7.1(h)(2)(a). The defense requests that the Court rules on an expedited basis, both

21   because it concerns our ability to review vital discovery and learn just the basics as to
22
     the government’s case, as well as to determine whether a conflict of interest with
23
     another client might necessitate withdrawal. These issues are time-sensitive, and should
24
25   be resolved sooner rather than later.


     Motion to Expedite: 1
       Case 1:20-cr-02046-SAB      ECF No. 24     filed 01/28/21   PageID.56 Page 2 of 2




 1
 2   Dated: January 28, 2021.
 3
 4                                                 By s/ Jeremy B. Sporn
                                                      Jeremy B. Sporn
 5                                                    4779310, New York
                                                      Federal Defenders of Eastern
 6                                                    Washington and Idaho
 7                                                    306 East Chestnut Avenue
                                                      Yakima, Washington 98901
 8                                                    (509) 248-8920
                                                      Jeremy_Sporn@fd.org
 9
10                                   Certificate of Service
11         I hereby certify that on January 28, 2021, I electronically filed the foregoing with
12   the Clerk of the Court using the CM/ECF System, which will send notification of such
13   filing to the following: Matthew A. Stone and Michael D. Murphy, Assistant United
14   States Attorneys.

15
                                                   s/ Jeremy B. Sporn
16                                                 Jeremy B. Sporn
17
18
19
20
21
22
23
24
25


     Motion to Expedite: 2
